Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: There were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether paragraph (b) of subdivision 1 of section 600 of the Abandoned Property Law and section 272 of the Surrogate’s Court Act and the Appellate Division order and the decree entered thereon are void and unconstitutional, as denying due process of law under the Fourteenth Amendment, in that they compel delivery to the Comptroller of the State of New York of legacies of the unknown persons by estate representatives and by appellant without any requirement of notice. The Court of Appeals held that there was no violation of appellant’s constitutional rights under the Fourteenth Amendment. [See 8 N Y 2d 1093.]